Citation Nr: 1018798	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had 23 years, 10 months, and 22 days of active 
service, terminating in the period from December 1972 to 
October 1975.  He died in September 2004, and the appellant 
is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2005.



FINDINGS OF FACT

1.  The Veteran died in September 2004 of metastatic gastric 
carcinoma; at the time of his death, service connection was 
not in effect for any disabilities.

2.  The Veteran was treated in service on multiple occasions 
for gastric complaints, including on one occasion a 12-month 
history of complaints, and there is a sufficiently probative 
medical opinion to establish a nexus between gastric 
carcinoma, which caused the Veteran's death and gastritis 
shown in service, when considered with the appellant's 
statements and treatise evidence.


CONCLUSION OF LAW

The criteria for DIC based on service connection for cause of 
death are met.  38 U.S.C.A. §§ 1154(b), 1310, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran had nearly 24 years of active service which ended 
in October 1975.  His active service included two tours of 
duty in Vietnam, and his awards included the Bronze Star 
Medal and the Combat Medical Badge, which establish that the 
Veteran engaged in combat, and, accordingly, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  In the case of 
any Veteran who engaged in combat with the enemy in active 
service, there is a relaxed standard of proof for combat-
related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Specifically, if a combat 
Veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

According to the death certificate, the Veteran died in 
September 2004 at the age of 75 years, due to metastatic 
gastric carcinoma.  At the time of his death, service 
connection was not in effect for any disabilities.  The 
appellant contends that the gastric cancer developed as a 
result of the Veteran's Vietnam service.  She feels that the 
unsanitary conditions present in combat led to Helicobacter 
pylori (H. pylori), which led to the subsequent development 
of gastric cancer, which she also believes went undiagnosed 
for a considerable period of time.  She also contends that 
the Veteran suffered from gastritis in service, and that 
gastritis was associated with the onset of gastric cancer.

Service treatment records show that the Veteran was treated 
on a number of occasions during service for abdominal or 
epigastric pain, including a hospitalization in March 1970 
for evaluation of a 12-month history of abdominal pain and 
vomiting.  

In addition, in 1993, the Veteran was diagnosed as having 
scleroderma.  According to a November 2004 letter from G. T. 
Hill, M.D., the Veteran's scleroderma also led to esophageal 
dysmotility and severe erosive esophagitis with gastric 
reflux, as well as causing lower gastrointestinal motility 
problems. 
        
In July 2004, the Veteran was hospitalized in Baptist 
Northeast Hospital, for evaluation of an episode of syncope, 
followed by melena.  A computerized tomography (CT) scan did 
not show obvious abnormalities.  He had a past history which 
included severe erosive esophagitis.  An endoscopy disclosed 
a poorly differentiated signet ring carcinoma, ulcerations, 
and extensive reactive changes.  In view of the Veteran's 
other medical conditions, he was felt not to be a surgical 
candidate.  
        
In December 2009, the Board obtained an opinion from the 
Veterans Health Administration (VHA).  Although this opinion 
contained a conclusion that scleroderma, and gastrointestinal 
symptoms associated with that, were unlikely to have caused 
the Veteran's death, it was also noted that the service 
treatment records described evidence of recurrent gastritic 
episodes, which could have contributed to the development of 
gastric cancer.  

This opinion is far from ideal.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion).  
Nevertheless, it does provide a link between the gastritis 
shown in service, and the subsequent development of gastric 
cancer.  Moreover, there is no medical opinion contradicting 
the opinion.  The appellant has also submitted a number of 
medical articles discussing a correlation between chronic 
gastritis and the subsequent gastric cancer.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (treatise evidence may be 
competent and sufficient medical evidence).  

Taken as a whole, the Board finds that the evidence of record 
is of sufficient probative value to place the evidence in 
equipoise.  In this regard, there is no medical opinion 
against the claim.  The Board is also mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
Thus, it is not necessary to further delay a decision on the 
claim in order to obtain a more specific, reasoned opinion, 
as, with the resolution of all reasonable doubt in the 
appellant's favor, service connection for the cause of the 
Veteran's death may be granted.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


